Citation Nr: 1518001	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from October 1988 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the claim.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is casually or etiologically related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated during active duty service, and may not be service connected on a presumptive basis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

Duties To Notify And Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided the Veteran in September 2012.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and Board in connection with his claim.  The appellant has not informed VA of any outstanding existing post service medical records which may be helpful in the adjudication of his claim.  VA is not on notice of any evidence needed to decide the claim which has not been obtained.

A VA examination was obtained with regard to the instant claim for service connection in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/findings obtained in this case, taken together, are adequate.  The examination was predicated on a reading of the claims folder.  The examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records and considered the Veteran's history and the records reviewed.  There is adequate medical evidence of record to make a determination in this case.




Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  Psychoses is on the list. 

Certain chronic diseases, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the Veteran here is seeking service connection for a psychiatric disorder, he is neither contending, nor does the evidence show, that psychoses was manifested within one year of his discharge from service in 1990.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 .

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Factual Background

Review of the Veteran's service treatment records shows that his enlistment (August 1988) and separation (July 1990) examination reports make no mention of clinical findings concerning a psychiatric disorder.  He did complain of having depression or excessive worry in the course of his separation examination, but no such disorder was diagnosed.  See Report of Medical History.  Other service treatment records show, in pertinent part, that in July 1989 the Veteran was seen following his falling asleep during watch duty.  He also, in July 1989, provided a history of bedwetting up to the age of 17.  In September 1989, the Veteran was seen with complaints of anxiety.  He informed the examining physician that he had thoughts of assaulting other seaman, and thought everyone aboard his ship was out to get him and that he was disliked.  He was admitted and treated with Xanax.  Personality profile testing were deemed invalid due to the Veteran not honestly attempting to answer the questions.  He was then discharged back to his ship.  Following mental status examination, diagnoses of rule out personality disorder, not otherwise specified; and immature personality disorder were provided.  It was suggested that the Veteran, due to his showing extremely immature behavior by being unable to comply and cope with the regimen required for his assigned duty, and due to his current inability to offered support, be separated from the Coast Guard, i.e., unsuitable for service.  During this admission, also in September 1989, the Veteran was seen for situational adjustment reaction (with emotional outbursts and homicidal statements).  An April 1990 treatment record notes a diagnosis of situational adjustment reaction.  His mood exhibited a depressed affect, also in April 1990.  

Post service records on file include private treatment records.  Severe depression and rule out personality disorder was diagnosed in March 1996.  Depression was diagnosed in September 2006 and November 2007.  

A December 2012 VA mental health attending note shows that the Veteran was diagnosed with major depressive disorder and anxiety disorder in the context of being homeless, financial difficulties, recent diagnosis of melanomas, and having no transportation.  No current mood symptoms or anxiety were noted to be present.  

The Veteran was afforded a VA mental disorders examination in January 2013.  Current diagnoses were noted to include major depression, recurrent, in remission; anxiety, not otherwise specified, by history; and personality disorder, not otherwise specified, by history.  The Veteran reported his depression had resolved, and he denied current anxiety symptoms.  Personality disorder was noted to have been diagnosed during the Veteran's military service.  The Veteran reported problems with bedwetting until the age of 18.  This, he added, led to his being bullied in school.  The examiner commented thoroughly on the Veteran's in-service treatments and hospitalization.  The examiner opined the Veteran's current mental health problems were less likely as not caused by or a result of his military service.  She also noted that the Veteran was first seen in service for problems relating to an immature personality, and when he was considered for alternative incarceration he decompensated, leading him to experience depression, anxiety and suicidal and homicidal thoughts.  The examiner added that the Veteran's mood-related problems were found to be unrelated to his military service, and rather due to his pervasive pattern of poor problem solving, emotional dysregulation and difficulty with life-related stressors.  

Analysis

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim in which the Veteran seeks service connection for an acquired psychiatric disorder.  Initially, the Board observes that congenital or developmental defects such as personality disorders are not diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  As mentioned, the service treatment records do reveal diagnoses of, in addition to personality disorder, of anxiety, adjustment disorder and depressed mood.  

The only evidence, however, linking the Veteran's claimed disorder to his service is his own lay contentions.  In this regard, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau.  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, at 1337 (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

The record contains no competent evidence linking either a current diagnosis of a psychiatric-based disorder (here, major depression, recurrent, in remission; anxiety, not otherwise specified, by history; and personality disorder, not otherwise specified, by history -- all diagnosed many years following the Veteran's 1990 service separation), or a history thereof, to the Veteran's military service.  In fact, the only probative evidence on this question, the January 2013 VA examiner's opinion, is against the claim.  An opinion to the contrary is not of record.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, after considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder, because the competent evidence does not reveal a nexus between the Veteran's military service and a diagnosed psychiatric disorder.  Absent such a nexus, service connection may not be granted.  38 C.F.R. § 3.303.  

In reaching this decision on the claim for service connection, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert, at 54.  Accordingly, the Board concludes that service connection for the claimed disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).

                                                                                            (Continued on next page)




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder and personality disorder is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


